Citation Nr: 1621550	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1986 to January 1990, and in the Air Force Reserve from January 1990 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the record.

The issue of entitlement to service connection for lung tumors has been raised by the record in an April 2009 claim but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran attributes his psychiatric disorder mainly to an incident involving the murder of S.F. by drug cartel members in the Philippines in 1986, but also to other traumatic events while involved with the 1st Special Operations Squadron, including an artillery attack between drug lords in Thailand.  See April 2009 VA treatment record.  He also reports an incident from Reserve service in which J.C. was crushed by a 5-ton truck.  See May 2012 VA Form 21-0781.

The murder of S.F. as reported by the Veteran is not in dispute.  However, the Air Force Office of Special Investigations (AFOSI) has indicated there is no record of its having conducted any investigation involving the Veteran in relation to the incident.  The AFOSI recommended contacting the Federal Archives and Records Center (Air Force Reference Branch) in St Louis, Missouri to search the Veteran's retired personnel and medical records for any pertinent information.  See March 2013 letter.  An April 2013 note in the record indicates that a call was placed to the Federal Archives and Record Center, but no response is of record.  This repository should be contacted again on remand. 

Additionally, an attempt should be made to verify the Veteran's alleged stressor from Reserve service.  In this regard, the Board notes that the AOJ's requirement of a 60-day window for research purposes is in violation of the duty to assist.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the Joint Services Records Research Center (JSRRC)'s 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile."). Accordingly, on remand, the AOJ must attempt to verify the alleged stressor in 60-day increments to cover the years identified.

Moreover, the AOJ should complete and submit the Special Operations Forces Incident document for verification in relation to the incident involving S.F. and the drug cartel attack in Thailand.  See M21-MR, Part IV.ii.1.I.5.b.  

Finally, the AOJ should obtain updated post-service treatment records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all outstanding VA and private treatment notes that are not currently of record.  

2.  Contact the Federal Archives and Records Center (Air Force Reference Branch) in St Louis, Missouri to search the Veteran's retired personnel and medical records for any pertinent information involving the Veteran, as recommended by the AFOSI in March 2013.  Notify the Veteran of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Prepare a summary of the in-service stressor claimed by the Veteran during Reserve service in which J.C. was crushed by a 5-ton truck.  

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent records shall be sent to the JSRRC or other appropriate service department entity to attempt to verify the reported stressor, covering the entirety of the period from January 1991 to June 1993 in 60-day increments.  All efforts to obtain such verification must be documented in the file.

4.  Complete and submit the Special Operations Forces Incident document for verification via encrypted email to VAVBASPT/RO/SOCOM in relation to the incident involving S.F. (October 1987) and the drug cartel attack in Thailand (any date between January 1986 to January 1990; please note that the requirement of a 60-day window is in violation of the duty to assist). 

5.  Then, after taking any additional development deemed appropriate, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






